10.23

Investor Registration Agreement

This Investor Registration Agreement (this “Agreement”) is made and entered into
between you Prosper Funding LLC (“Prosper”, “we”, or “us”), and Prosper
Marketplace, Inc. (a separate legal entity that is the parent company of
Prosper). This Agreement will govern all purchases of Borrower Payment Dependent
Notes (“Notes”) that you may, from time to time, make from Prosper, and all
purchases of PMI Management Rights that you may, from time to time, make from
Prosper Marketplace, Inc.

Any Note you purchase will be a special, limited obligation of Prosper only and
not an obligation of Prosper Marketplace, Inc. or of the borrower on the
corresponding Borrower Loan. The Note will be unsecured; you will not own the
corresponding Borrower Loan and you will have no right to pursue the borrower on
the corresponding Borrower Loan for payment of such loan or the Note tied to
such loan.

Prosper has filed with the U.S. Securities and Exchange Commission a
registration statement on Form S-1 (No. 333-204880-01) (as amended from time to
time, the “Registration Statement”) to register the continuous offering and sale
of Notes issued by Prosper. The Notes are offered pursuant to a prospectus (as
supplemented from time to time, the “Prospectus”) which forms a part of the
Registration Statement. The Registration Statement became effective on September
29, 2015 pursuant to the rules and regulations of the U.S. Securities and
Exchange Commission under the Securities Act of 1933, as amended. Pursuant to
the same Registration Statement and Prospectus, Prosper Marketplace, Inc. has
registered its continuous issuance of PMI Management Rights that are deemed to
be attached to the Notes issued and sold by Prosper (including any Notes
purchased pursuant to this Agreement), but as to which no purchase price is
payable. The PMI Management Rights do not comprise a guarantee of payments on
any Notes or corresponding Borrower Loans. Assets of Prosper Marketplace, Inc.
are not available to satisfy Prosper’s obligations in relation to Notes. Prosper
will be the sole issuer of the Notes and Prosper Marketplace, Inc. will be the
sole issuer of the PMI Management Rights. You should review this Agreement, the
Terms of Use and any policies posted on Prosper’s website at www.prosper.com and
any subdomain thereof (collectively, the “Prosper Terms and Conditions”), and
the Prospectus carefully. You should print and retain a copy of these documents
for your records.

 

--------------------------------------------------------------------------------

10.23

In consideration of the covenants, agreements, representations and warranties
hereinafter set forth, and for other good and valuable consideration, receipt of
which is hereby acknowledged, it is agreed as follows:

1. Purchase and Sale of Notes. Subject to the terms and conditions of this
Agreement, Prosper will provide you the opportunity through its website:

 

§

To review and bid on loan listings, which are requests for loans (“Borrower
Loans”) that Prosper has received from its borrower members, with each such bid
being at least $25;

 

§

To purchase Notes from Prosper in the principal amount of the bids you place on
loan listings, each such Note associated with, and dependent on, a specific
Borrower Loan; and

 

§

To instruct Prosper to apply the proceeds from the sale of each Note you
purchase to facilitate the funding of a specific Borrower Loan you have
designated.

Any bid you place on a loan listing is a commitment by you to purchase a Note
from Prosper in the principal amount of the bid you placed on the loan listing.
If the amount available for further bidding on a loan listing is less than the
amount of your bid, your bid will be deemed to be in the amount still available
for bidding. You must commit to purchase a Note to fund a Borrower Loan prior to
the origination of that Borrower Loan. At the time you commit to purchase a
Note, you must have sufficient funds on deposit in your account with Prosper to
complete the purchase. The funds on deposit in your account with Prosper will be
placed in an FDIC-insured non-interest bearing account at Wells Fargo Bank, N.
A. (the “funding account”) separate from Prosper’s own funds. Once you bid on a
loan listing, it is irrevocable regardless of whether the full amount of the
loan listing is funded, and you will not have access to the funds used to
support your bid unless and until Prosper has notified you that the Borrower
Loan will not be funded. If a loan listing on which you’ve bid does not fund,
Prosper will inform you and release you from your purchase commitment. Prosper
does not warrant or guaranty that you will be able to place a bid on any loan
listing before that loan listing receives bids totaling the requested loan
amount. Prosper may allocate some of its loan listings to other investor funding
channels. If it does so, it will allocate loan listings among its various
investor channels, including this channel, automatically, based upon a random
allocation methodology determined by Prosper.

 

--------------------------------------------------------------------------------

10.23

All Notes are issued pursuant to an indenture (the “Indenture”) between Prosper
and an indenture trustee.

2. Issuance. Each time you purchase a Note, it will be issued immediately
following the closing of the corresponding Borrower Loan. All Borrower Loans are
originated by WebBank, an FDIC insured, Utah-chartered industrial bank. Prosper
will use the proceeds of the sale of each series of Notes to purchase the
corresponding Borrower Loan from WebBank. Borrower Loans generally close at the
end of their 14-day listing period unless (1) the borrower member withdraws the
loan request prior to funding; (2) bids for the entire amount of the borrower
member’s loan request have been received earlier, in which case the Borrower
Loan will close earlier; or (3) the loan request is canceled by Prosper, WebBank
or their respective agents for reasons relating to the operation and integrity
of the Prosper website, such as attempted fraud or a failure to verify
information upon request.

3. Terms of the Notes.

 

1.

Each Note shall have the terms and conditions described in the Prospectus, the
Indenture and the Note itself. The Indenture and the form of Note are exhibits
to the Registration Statement of which the Prospectus forms a part. The
Registration Statement is available for your review on the Prosper website (the
Note is included as an exhibit to the Indenture). The interest rate, maturity
and other terms of the corresponding Borrower Loan will be described in the loan
listing on Prosper’s website and the Promissory Note executed by the borrower.
Subject to our obligation to use commercially reasonable efforts to service and
collect Borrower Loans, you understand and agree that we may, in our sole
discretion, at any time and from time to time, amend or waive any term of a
Borrower Loan, and we may in our sole discretion charge off any Borrower Loan
that we deem uncollectible.

 

2.

Each PMI Management Right shall have the terms and conditions described in the
Prospectus, the Indenture and the Administration Agreement. The Indenture and
the Administration Agreement are exhibits to the Registration Statement of which
the Prospectus forms a part. The Registration Statement is available for your
review on the Prosper website. The PMI Management Rights are attached to the
Notes and are not severable from the Notes. The PMI Management Rights are not
separately represented by any contract or instrument deliverable to holders of
Notes, do not provide for any separate payments, proceeds or funds to be
delivered to holders of Notes in support of payments on Borrower Loans or Notes
and are not transferable apart from the Notes.

 

--------------------------------------------------------------------------------

10.23

4. Representations and Warranties as to Notes Sold. Prosper makes the following
representations and warranties to you, with respect to each Note sold to you
under this Agreement, as of the date the Note is sold to you:

 

1.

Prosper has complied in all material respects with applicable federal, state and
local laws in connection with the offer and sale of the Note.

 

2.

The Note has been duly authorized and, following payment of the purchase price
by you and electronic delivery by Prosper to you, will constitute a valid and
binding obligation of Prosper enforceable against Prosper in accordance with its
terms, except as the enforcement of the Note may be limited by applicable
bankruptcy, insolvency or similar laws.

 

3.

The proceeds from the sale of the Note have been used to facilitate the funding
of the Borrower Loan you have designated.

 

4.

If you bid on a loan listing by browsing online through available loan listings
displayed on our website, the Note sold to you will be in the principal amount
of the bid you placed on the loan listing and dependent for payment on the
Borrower Loan identified in the loan listing.

 

5.

If you have used an automated bidding tool or order execution service that we
offer, such as Quick Invest, Auto Quick Invest or Premier, to identify the Notes
you are purchasing, each of those Notes conforms to the investment criteria you
provided through the applicable tool or service.

5. Remedies.

 

1.

In the event of a breach by Prosper of any of the representations and warranties
contained in paragraphs (a) through (c) of Section 4 that materially and
adversely affects your interest in a Note sold to you by Prosper (an “Interest
Breach”), Prosper shall, at its option, either (i) cure the Interest Breach, if
it is susceptible to cure; (ii) repurchase the Note from you; or (iii) indemnify
and hold you harmless against all losses (including losses resulting from the
nonpayment of the Note), damages, expenses, legal fees, costs and judgments
resulting from any claim, demand or defense arising as a result of the Interest
Breach.

 

2.

In the event of a breach by Prosper of any of the representations and warranties
contained in paragraphs (d) and (e) of Section 4 that results in (i) the sale of
a Note to you that is materially different from the Note that would have been
sold to you had there been no such breach; or (ii) the sale of a Note to you
that you would not have purchased had there been no such breach (“Sale Breach”),
Prosper shall, at its option, either (i) cure the Sale Breach, if it is
susceptible to cure; (ii) repurchase the Note from you; or (iii) indemnify and
hold you harmless against all losses (including losses resulting from the
nonpayment of the Note), damages, expenses, legal fees, costs and judgments
resulting from any claim, demand or defense arising as a result of the Sale
Breach.

 

3.

The decision whether an Interest Breach or Sale Breach is susceptible to cure,
or whether Prosper shall cure or repurchase a Note or indemnify you with respect
to the Note, shall be in Prosper’s sole discretion. Upon discovery by Prosper of
an

 

--------------------------------------------------------------------------------

10.23

 

Interest Breach or Sale Breach, Prosper shall give you notice of such breach,
and of Prosper’s election to indemnify, repurchase the Note or cure, no later
than ninety (90) days after our discovery of the breach.

 

4.

In the event Prosper repurchases a Note pursuant to paragraph (a) or (b) of this
Section 5, Prosper will pay you a repurchase price equal to the remaining
outstanding principal balance of the Note as of the date of repurchase. The
repurchase price will be paid to you by remittance into the Prosper funding
account. Upon any such repurchase, the Note shall be automatically transferred
and assigned by you to Prosper, in each case without recourse, and you authorize
and agree that Prosper may execute any endorsements or assignments necessary to
effectuate the transfer and assignment of the Note to Prosper.

 

5.

In the event Prosper indemnifies you and holds you harmless against all losses
with respect to a Note pursuant to paragraph (a) or (b) of this Section 5,
Prosper shall not be required to take any action with respect to losses you may
suffer resulting from nonpayment of a Note until the Note is at least 120 days
past due, provided, however, that Prosper may in its sole discretion elect to
take action at an earlier time. For purposes of indemnification, Prosper shall
calculate losses resulting from the nonpayment of a Note based upon the
outstanding principal balance of the Note. If Prosper makes an indemnification
payment to you as a result of losses you suffered resulting from the nonpayment
of a Note, Prosper shall be entitled to retain any subsequent recoveries on the
Note. Any indemnification payments will be paid to you by remittance into the
Prosper funding account.

 

6.

If Prosper repurchases any Notes as provided in this Section 5, Prosper
Marketplace, Inc. will concurrently repurchase the related PMI Management Right.

 

7.

The remedies provided for in this Section 5 are your sole protection with
respect to a breach of the representations and warranties set forth in Section 4
above. Prosper may have additional repurchase and indemnification obligations
under the terms of the Indenture and the Notes themselves.

6. Your Covenants and Acknowledgements. YOU AGREE THAT WHEN MAKING BIDS ON LOAN
LISTINGS YOU WILL NOT DISCRIMINATE AGAINST ANY BORROWER MEMBER OR GROUP ON THE
BASIS OF RACE, COLOR, RELIGION, NATIONAL ORIGIN, SEX, MARITAL STATUS, AGE,
SEXUAL ORIENTATION, MILITARY STATUS, THE BORROWER MEMBER’S SOURCE OF INCOME, OR
ANY OTHER BASIS PROHIBITED BY AN APPLICABLE FEDERAL, STATE OR LOCAL FAIR LENDING
LAW, REGULATION, RULE OR ORDINANCE, INCLUDING WITHOUT LIMITATION THE EQUAL
CREDIT OPPORTUNITY ACT AND REGULATION B. YOU AGREE THAT YOU HAVE NO RIGHT TO,
AND SHALL NOT, MAKE ANY ATTEMPT, DIRECTLY OR THROUGH ANY THIRD PARTY, TO COLLECT
FROM BORROWER MEMBERS ON YOUR NOTES OR THE CORRESPONDING BORROWER LOANS.

 

--------------------------------------------------------------------------------

10.23

YOU UNDERSTAND AND AGREE THAT BORROWER MEMBERS MAY DEFAULT ON THEIR PAYMENT
OBLIGATIONS UNDER BORROWER LOANS AND THAT SUCH DEFAULTS WILL REDUCE THE AMOUNTS,
IF ANY, YOU MAY RECEIVE UNDER THE TERMS OF ANY NOTES YOU HOLD THAT CORRESPOND TO
THOSE BORROWER LOANS.

7. Your Financial Suitability Representations and Warranties. You represent and
warrant that you satisfy the minimum financial suitability standards applicable
to the state in which you reside, if any, and you covenant that you will abide
by any applicable maximum investment amount, each as set forth in the
Prospectus. You agree to provide any additional documentation reasonably
requested by us, or as may be required by the Securities and Exchange Commission
or the securities administrator of any state, to confirm that you meet such
minimum financial suitability standards and have abided by such maximum
investment limit. You represent and warrant that, based on your overall
investment objectives, portfolio structure and financial situation, you can
reasonably benefit from, and can bear the economic risk of, an investment in
Notes. You represent and warrant, as of the date of this Agreement and as of any
date that you commit to purchase Notes, that you have received the Prospectus,
the Indenture and the form of the Note, including the information contained
therein regarding the background and qualifications of Prosper Funding LLC, the
experience and qualifications of Prosper Marketplace, Inc. who will be acting in
various capacities as agent on behalf of Prosper Funding LLC and as agent on
behalf of WebBank, the tax consequences of purchasing Notes, and the risks
attendant to purchasing Notes (including, but not limited to, the risk that you
may lose your entire investment). You understand that the Notes will not be
listed on any securities exchange, that there may be no, or only a limited,
secondary market for the Notes, that any trading of Notes must be conducted in
accordance with federal and applicable state securities laws and that Note
purchasers should be prepared to hold the Notes they purchase until the Notes
mature.

8. Your Other Representations and Warranties. You warrant and represent to
Prosper, as of the date of this Agreement and as of any date that you commit to
purchase Notes, that (i) you have the power to enter into and perform your
obligations under this Agreement; (ii) this Agreement has been duly authorized,
executed and delivered by you; (iii) you have received the Prospectus, the
Indenture, and the form of the Note; and (iv) in connection with this Agreement
you have complied in all material respects with applicable federal, state and
local laws. In addition, if the person entering

 

--------------------------------------------------------------------------------

10.23

this Agreement is a corporation, partnership, limited liability company or other
entity (each, an “institution”), the institution warrants and represents that
(i) the individual executing this Agreement on behalf of the institution has all
necessary power and authority to execute and perform this Agreement on the
institution’s behalf; (ii) the execution and performance of this Agreement will
not violate any provision in the institution’s charter documents, by-laws,
indenture of trust or partnership agreement, or other constituent agreement or
instrument governing the institution’s formation or administration; and (iii)
the execution and performance of this Agreement will not constitute or result in
a breach or default under, or conflict with, any order, ruling or regulation of
any court or other tribunal or of any governmental commission or agency, or any
agreement or other undertaking to which the institution is a party or by which
it is bound.

9. No Advisory Relationship.

 

1.

You acknowledge and agree that (i) the purchase and sale of Notes is an
arms-length transaction between you and Prosper; (ii) in connection with the
purchase and sale of Notes, Prosper is not acting as your agent or fiduciary;
(iii) Prosper assumes no advisory or fiduciary responsibility with respect to
you in connection with the purchase and sale of Notes; (iv) Prosper has not
provided you with any legal, accounting, regulatory or tax advice with respect
to Notes; and (v) you have consulted your own legal, accounting, regulatory and
tax advisors with respect to the Notes to the extent you have deemed it
appropriate.

 

2.

You acknowledge and agree that (i) the purchase and sale of PMI Management
Rights is an arms-length transaction between you and Prosper Marketplace, Inc.;
(ii) in connection with the purchase and sale of PMI Management Rights, Prosper
Marketplace, Inc. is not acting as your agent or fiduciary; (iii) Prosper
Marketplace, Inc. assumes no advisory or fiduciary responsibility with respect
to you in connection with the purchase and sale of PMI Management Rights; (iv)
Prosper Marketplace, Inc. has not provided you with any legal, accounting,
regulatory or tax advice with respect to PMI Management Rights; and (v) you have
consulted your own legal, accounting, regulatory and tax advisors with respect
to the PMI Management Rights to the extent you have deemed it appropriate.

10. Restrictions on Use. Prosper may in its sole discretion, with or without
cause and with or without notice, restrict your access to the platform or the
Prosper website. Except as provided in Section 8 above, (i) you are not
authorized or permitted to use Prosper to bid on loan listings or to purchase
Notes for someone other than yourself; and (ii) you must be an owner of the
deposit account you designate for electronic transfers of funds, with authority
to direct that funds be transferred to or from the

 

--------------------------------------------------------------------------------

10.23

account. Individuals who are registered investors may also register and
participate on the Prosper platform as a borrower member. If you obtain one or
more Borrower Loans through the platform, amounts in your Prosper funding
account are subject to set-off against any delinquent amounts owing on your
Borrower Loans. Amounts in your Prosper funding account are also subject to
set-off against any shortfall resulting from ACH returns of transfers or
deposits of funds to your Prosper funding account. You will not receive further
notice in advance of our exercise of our right to set-off amounts in your
Prosper funding account against any delinquent amounts owing on any Borrower
Loans you obtain.

11. Prosper’s Representations and Warranties. Prosper represents and warrants to
you, as of the date of this Agreement and as of any date that you commit to
purchase Notes, that: (i) it is duly organized and is validly existing as a
limited liability company in good standing under the laws of Delaware and has
power to enter into and perform its obligations under this Agreement; (ii) this
Agreement has been duly authorized, executed and delivered by Prosper; and (iii)
the Indenture has been duly authorized by Prosper and qualified under the Trust
Indenture Act of 1939 and constitutes a valid and binding agreement of Prosper,
enforceable against Prosper in accordance with its terms, except as the
enforcement thereof may be limited by applicable bankruptcy, insolvency or
similar laws.

12. No Guarantee of Returns or Payments. NEITHER PROSPER NOR PROSPER
MARKETPLACE, INC. WARRANTS OR GUARANTEES THAT YOU WILL RECEIVE ANY RATE OF
RETURN, ANY MINIMUM AMOUNT OF PRINCIPAL OR INTEREST OR ANY PRINCIPAL OR INTEREST
AT ALL ON ANY NOTE. THE AMOUNT YOU RECEIVE ON A NOTE IS WHOLLY DEPENDENT UPON
THE BORROWER MEMBER’S PAYMENT PERFORMANCE ON THE BORROWER LOAN CORRESPONDING TO
YOUR NOTE. NEITHER PROSPER NOR PROSPER MARKETPLACE, INC. GUARANTEES ANY BORROWER
LOANS OR NOTES AND DOES NOT ACT AS A GUARANTOR OF ANY LOAN PAYMENT OR PAYMENTS
BY ANY BORROWER MEMBER. YOU FURTHER UNDERSTAND AND ACKNOWLEDGE THAT BORROWER
MEMBERS MAY DEFAULT ON THE BORROWER LOANS CORRESPONDING TO YOUR NOTES, AND THAT
SUCH DEFAULTS MAY NEGATIVELY AFFECT THE AMOUNT OF PRINCIPAL AND INTEREST YOU
RECEIVE ON YOUR NOTES.

 

--------------------------------------------------------------------------------

10.23

13. Recommendations from Prosper Friends. Prosper allows borrower members to
create a network of Prosper friends, and obtain bids and recommendations from
one or more of the borrower member’s designated Prosper friends. Recommendations
accompanying bids from borrower members’ Prosper friends are displayed with loan
listings. Prosper friends do not guarantee payments on any Note or on any
corresponding Borrower Loan, and a bid or recommendation from a borrower
member’s Prosper friend does not obligate the individual making the bid or
recommendation to guarantee or make any payments on any Note or on any
corresponding Borrower Loan.

14. Prohibited Activities. You agree that you will not do the following, in
connection with any loan listings, bids, Notes, Borrower Loans or other
transactions involving or potentially involving Prosper:

 

1.

Represent yourself to any person, as a director, officer or employee of Prosper,
Prosper Marketplace, Inc. or WebBank, unless you are such director, officer or
employee;

 

2.

Charge, or attempt to charge, any Prosper borrower member any fee in exchange
for your agreement to bid on or recommend a borrower member’s loan listing, or
propose or agree to accept any fee, bonus, additional interest, kickback or
thing of value of any kind, in exchange for your agreement to bid on or
recommend a borrower member’s loan listing;

 

3.

Engage in any activities in connection with a Borrower Loan that require a
license as a loan broker, credit services organization, credit counselor, credit
repair organization, lender or other regulated entity, including but not limited
to soliciting loans or loan applications, quoting loan terms and rates and
counseling borrower members on credit issues or loan options,; or

 

4.

Violate any applicable federal, state or local laws, including but not limited
to, the Equal Credit Opportunity Act and other fair lending laws, the Truth in
Lending Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, federal and state consumer privacy laws,
state usury and loan fee statutes, state licensing laws and state unfair and
deceptive trade practices statutes.

15. Tax Treatment. The parties agree that the Notes are intended to be
indebtedness of Prosper that have original issue discount for U.S. federal
income tax purposes. You agree that you will not take any position inconsistent
with such treatment of the Notes for tax, accounting, or other purposes, unless
required by law. You further acknowledge that the Notes will be subject to the
original issue discount rules of the Internal Revenue Code of 1986, as amended,
as described in the Prospectus. You acknowledge that you are prepared to bear
the risk of loss of your entire purchase price for any Notes you purchase.

 

--------------------------------------------------------------------------------

10.23

16. Termination of Agreement. Prosper may in its sole discretion, with or
without cause, immediately, take one or more of the following actions: (i)
terminate this Agreement by giving you notice as provided below; or (ii)
terminate or suspend your right to bid on loan listings or otherwise participate
on the Prosper platform immediately and without notice. Any Notes you purchase
from Prosper prior to the effective date of any such action by Prosper shall
remain in full force and effect in accordance with their terms.

17. Indemnification by You. In addition to your indemnification obligations set
forth in Prosper’s Terms and Conditions, you agree to indemnify, defend, protect
and hold harmless Prosper, its parent company, Prosper Marketplace, Inc., any
affiliates, any subsidiaries and their respective officers, directors, members,
shareholders, employees and agents (collectively, the “Prosper Parties”) against
all claims, liabilities, actions, costs, damages, losses, demands and expenses
of every kind, known or unknown, contingent or otherwise, (i) resulting from any
material breach of any obligation you undertake in this Agreement, including but
not limited to your obligation to comply with applicable laws; (ii) relating to
the contents of your Prosper member web page, your own website or your business;
(iii) resulting from your acts, omissions and representations (and those of your
employees, agents or representatives) relating to the Prosper Parties; or (iv)
asserted by third parties against the Prosper Parties alleging that the
trademarks, trade names, logos or branding you use, display, link to or
advertise infringes upon the intellectual property rights of any such third
party. Your obligation to indemnify the Prosper Parties shall survive
termination of this Agreement, regardless of the reason for termination.

18. Prosper’s Right to Modify Terms. Prosper has the right to change any term or
provision of this Agreement. Prosper will give you notice of material changes to
this Agreement in the manner set forth in Section 20. You authorize Prosper to
correct obvious clerical errors appearing in information you provide to Prosper,
without notice to you, although Prosper expressly undertakes no obligation to
identify or correct such errors.

19. Member Web Page Display and Content. You may, but are not required to,
maintain a member web page on the Prosper website, where you can post content,
logos or links to websites. If you elect to do so, you authorize Prosper to
display on the Prosper website all such material you provide to Prosper. Any
material you display on

 

--------------------------------------------------------------------------------

10.23

your member page must conform to the Prosper Terms and Conditions, as amended
from time to time, and material you display or link to must not (i) infringe on
Prosper’s or any third party’s copyright, patent, trademark, trade secret or
other proprietary rights or right of publicity or privacy; (ii) violate any
applicable law, statute, ordinance or regulation; (iii) be defamatory or
libelous; (iv) be lewd, hateful, violent, pornographic or obscene; (v) violate
any laws regarding unfair competition, anti-discrimination or false advertising;
(vi) promote violence or contain hate speech; or (vii) contain viruses, trojan
horses, worms, time bombs, cancelbots or other similarly harmful or deleterious
programming routines.

20. Notices. All notices, requests, demands, required disclosures and other
communications from Prosper to you will be transmitted to you by email to the
email address you have registered on the Prosper website or will be posted on
the Prosper website, and shall be deemed to have been duly given and effective
upon such transmission or posting. All notices, required disclosures and other
communications to you from the trustee under the Indenture relating to Notes you
own will be transmitted to you by email to your registered email address or
mailed to you at your registered residence/mailing address. If your registered
email address changes, you must notify Prosper promptly. You also agree to
promptly update your registered residence/mailing address on the Prosper website
if you change your residence/mailing address. You shall send all notices or
other communications required to be given hereunder to Prosper via email
at compliance@prosper.com or by writing to: Prosper Funding LLC, c/o Prosper
Marketplace, Inc., 221 Main Street, Suite 300, San Francisco, CA 94105,
Attention: Compliance. You may contact Prosper by sending an email
to support@prosper.com or calling us toll-free at (866) 615-6319, but such
communications may not satisfy your obligation to provide notice hereunder or
otherwise preserve your rights.

21. No Warranties. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
THIS AGREEMENT, NO PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES TO THE OTHER
PARTIES, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

22. Limitation on Liability. IN NO EVENT SHALL ANY PARTY BE LIABLE TO ANOTHER
PARTY FOR ANY LOST PROFITS OR SPECIAL, EXEMPLARY,

 

--------------------------------------------------------------------------------

10.23

CONSEQUENTIAL OR PUNITIVE DAMAGES, EVEN IF INFORMED OF THE POSSIBILITY OF SUCH
DAMAGES. FURTHERMORE, NO PARTY MAKES ANY REPRESENTATION OR WARRANTY TO THE OTHER
PARTIES REGARDING THE EFFECT THAT THE AGREEMENT MAY HAVE UPON THE FOREIGN,
FEDERAL, STATE OR LOCAL TAX LIABILITY OF THE OTHER.

23. Entire Agreement. Except as otherwise expressly provided herein, this
Agreement represents the entire agreement between you and Prosper regarding the
subject matter hereof and supersedes any prior investor or lender registration
agreement between you and Prosper Marketplace, Inc. as well as all prior or
contemporaneous communications, promises and proposals, whether oral, written or
electronic, between us.

24. Miscellaneous. The parties acknowledge that there are no third party
beneficiaries to this Agreement. You may not assign, transfer, sublicense or
otherwise delegate your rights under this Agreement to another person without
Prosper’s prior written consent. Prosper may assign this Agreement at any time
without your permission, unless prohibited by applicable law. Any such
assignment, transfer, sublicense or delegation in violation of this Section
shall be null and void. This Agreement shall be governed by the laws of the
State of New York. Any waiver of a breach of any provision of this Agreement
will not be a waiver of any other subsequent breach. Failure or delay by either
party to enforce any term or condition of this Agreement will not constitute a
waiver of such term or condition. If any part of this Agreement is determined to
be invalid or unenforceable under applicable law, then the invalid or
unenforceable provision will be deemed superseded by a valid enforceable
provision that most closely matches the intent of the original provision, and
the remainder of the Agreement shall continue in effect. The parties agree to
execute and deliver such further documents and information as may be reasonably
required in order to effectuate the purposes of this Agreement.

25. Arbitration. To resolve any ambiguity, this Section 25 does not in any way
affect any party’s ability to bring an action against Prosper or Prosper
Marketplace, Inc., or their respective officers and directors, under the federal
securities laws.

 

1.

In this Resolution of Disputes provision:

 

1.

I, “me” and “my” mean the person entering into this Agreement, as well as any
second person claiming through such first person;

 

--------------------------------------------------------------------------------

10.23

 

2.

You and “your” mean Prosper Funding LLC and its respective parent, subsidiaries,
affiliates, predecessors, successors, and assigns, as well as their officers,
directors, and employees;

 

3.

Claim means any dispute, claim, or controversy (whether based on contract, tort,
intentional tort, constitution, statute, ordinance, common law, or equity,
whether pre-existing, present, or future, and whether seeking monetary,
injunctive, declaratory, or any other relief) arising from or relating to this
Agreement or the relationship between you and me (including claims arising prior
to or after the date of the Agreement, and claims that are currently the subject
of purported class action litigation in which you are not a member of a
certified class), and includes claims that are brought as counterclaims, cross
claims, third party claims or otherwise, as well as disputes about the validity
or enforceability of this Agreement or the validity or enforceability of this
Section 25.

 

2.

Any Claim may be resolved, upon the election of both you and me, by binding
arbitration administered by the American Arbitration Association or JAMS, under
the applicable arbitration rules of the administrator in effect at the time a
Claim is filed (“Rules”). Any arbitration under this Agreement will only take
place with respect to a single person; class arbitrations and class actions are
not permitted. If I file a claim, I may choose the administrator; if you file a
claim, you may choose the administrator, but you agree to change to another
permitted administrator at my request (assuming that the other administrator is
available). I can obtain the Rules and other information about initiating
arbitration by contacting the American Arbitration Association at 1633 Broadway,
10th Floor, New York, NY 10019, (800) 778-7879, www.adr.org; or by contacting
JAMS at 1920 Main Street, Suite 300, Irvine, CA 92614, (949) 224-1810,
www.jamsadr.com. Your address for serving any arbitration demand or claim is
Prosper Funding LLC, c/o, Prosper Marketplace, Inc., 221 Main Street, Suite 300,
San Francisco, CA 94105, Attention: Compliance.

 

3.

Claims submitted for arbitration will be arbitrated by a single, neutral
arbitrator, who shall be a retired judge or a lawyer with at least ten years’
experience.

 

4.

You will pay all filing and administration fees charged by the administrator and
arbitrator fees up to $1,000, and you will consider my request to pay any
additional arbitration costs. If an arbitrator issues an award in your favor, I
will not be required to reimburse you for any fees you have previously paid to
the administrator or for which you are responsible. If I receive an award from
the arbitrator, you will reimburse me for any fees paid by me to the
administrator or arbitrator. Each party shall bear its own attorney’s, expert’s
and witness fees, which shall not be considered costs of arbitration; however,
if a statute gives me the right to recover these fees, or fees paid to the
administrator or arbitrator, then these statutory rights will apply in
arbitration.

 

5.

Any in-person arbitration hearing will be held in the city with the federal
district court closest to my residence, or in such other location as you and I
may mutually agree. The arbitrator shall apply applicable substantive law
consistent with the Federal Arbitration Act, 9 U.S.C. § 1-16, and, if requested
by either party, provide written reasoned findings of fact and conclusions of
law. The

 

--------------------------------------------------------------------------------

10.23

 

arbitrator shall have the power to award any relief authorized under applicable
law. Any appropriate court may enter judgment upon the arbitrator’s award. The
arbitrator’s decision will be final and binding except that: (i) any party may
exercise any appeal right under the FAA; and (ii) any party may appeal any award
relating to a claim for more than $100,000 to a three-arbitrator panel appointed
by the administrator, which will reconsider de novo any aspect of the appealed
award. The panel’s decision will be final and binding, except for any appeal
right under the FAA. Unless applicable law provides otherwise, the appealing
party will pay the appeal’s cost, regardless of its outcome. However, you will
consider any reasonable written request by me for you to bear the cost.

 

6.

YOU AND I AGREE THAT EACH MAY BRING ARBITRATION CLAIMS AGAINST THE OTHER ONLY IN
OUR CAPACITY AS A SINGLE PERSON, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY
PURPORTED CLASS OR REPRESENTATIVE PROCEEDING. Further, unless both you and I
agree otherwise in writing, the arbitrator may not consolidate more than one
person’s claims. The arbitrator shall have no power to arbitrate any Claims on a
class action basis or Claims brought in a purported representative capacity on
behalf of the general public, other investors, or other persons similarly
situated. The validity and effect of this paragraph f shall be determined
exclusively by a court, and not by the administrator or any arbitrator.

 

7.

If any portion of this Section 25 is deemed invalid or unenforceable for any
reason, it shall not invalidate the remaining portions of this section. However,
if paragraph f of this Section 25 is deemed invalid or unenforceable in whole or
in part, then this entire Section 25 shall be deemed invalid and unenforceable.
The terms of this Section 25 will prevail if there is any conflict between the
Rules and this section.

 

8.

You and I acknowledge and agree that the arbitration agreement set forth in this
Section 25 is made pursuant to a transaction involving interstate commerce, and
thus the Federal Arbitration Act shall govern the interpretation and enforcement
of this Section 25. This Section 25 shall survive the termination of this
Agreement.

26. State Notices.

Maine: The Maine Office of Securities recommends that an investor’s aggregate
investment in this offering and similar offerings not exceed 10% of the
investor’s liquid net worth. For this purpose, “liquid net worth” is defined as
that portion of net worth that consists of cash, cash equivalents and readily
marketable securities.

27. No Guarantee of Payments by Prosper Marketplace, Inc.

PROSPER WILL BE THE SOLE ISSUER OF THE NOTES. THE NOTES ARE SPECIAL, LIMITED
OBLIGATIONS OF PROSPER ONLY AND ARE NOT OBLIGATIONS OF ITS PARENT COMPANY,
PROSPER MARKETPLACE, INC. OR

 

--------------------------------------------------------------------------------

10.23

OF THE BORROWERS UNDER THE CORRESPONDING BORROWER LOANS. PROSPER’S OBLIGATION TO
MAKE PAYMENTS ON A NOTE WILL BE LIMITED TO AN AMOUNT EQUAL TO THE NOTE HOLDER’S
PRO RATA SHARE OF AMOUNTS PROSPER RECEIVES WITH RESPECT TO THE CORRESPONDING
BORROWER LOAN, NET OF ANY SERVICING FEES. PROSPER MARKETPLACE, INC. WILL BE THE
SOLE ISSUER OF THE PMI MANAGEMENT RIGHTS. THE PMI MANAGEMENT RIGHTS WILL NOT BE
SEPARABLE FROM THE NOTES OFFERED ON THE PLATFORM AND WILL NOT BE ASSIGNED A
VALUE SEPARATE FROM THE NOTES. THE PMI MANAGEMENT RIGHTS RELATE SOLELY TO THE
SERVICES PROVIDED BY PROSPER MARKETPLACE, INC. TO PROSPER PURSUANT TO THE
ADMINISTRATION AGREEMENT DESCRIBED IN THE PROSPECTUS. PROSPER MARKETPLACE, INC.
IS NOT A PARTY TO THIS AGREEMENT, HAS NO PAYMENT OBLIGATIONS IN RELATION TO ANY
BORROWER LOAN OR ANY NOTE, AND DOES NOT GUARANTEE PAYMENT OF THE CORRESPONDING
BORROWER LOANS OR THE NOTES. PROSPER MARKETPLACE, INC. DOES NOT WARRANT OR
GUARANTEE THAT YOU WILL RECEIVE ANY RATE OF RETURN, ANY MINIMUM AMOUNT OF
PRINCIPAL OR INTEREST OR ANY PRINCIPAL OR INTEREST AT ALL ON ANY NOTE.

Last Updated: October 29, 2015

 

 